Citation Nr: 1709168	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  13-03 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for hyperthyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from February 1974 to November 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which confirmed and continued the 10 percent rating assigned to the Veteran's thyroid disability.  In a February 2013 rating decision, the RO granted service connection for dermatitis with alopecia as secondary to her service-connected thyroid disability, and granted a 30 percent disability rating effective October 27, 2010.  In an April 2013 rating decision, the RO denied service connection for high cholesterol and a vitamin D deficiency as secondary to her service-connected thyroid disability.  The Veteran did not submit a timely notice of disagreement with respect to the issues decided in the February 2013 and April 2013 the rating decisions, thus the Board will not consider them further.  

In her February 2013 substantive appeal, the Veteran requested a hearing before the Board.  In October 2013, the RO sent the Veteran a letter to clarify her hearing request.  The Veteran was informed that if she did not respond to the letter within 15 days that the RO would assume she did not want a hearing.  The Veteran did not respond to the request.  Accordingly, the Board deems the Veteran's hearing request to be withdrawn.  38 C.F.R. § 20.704 (2016).  

This matter was previously before the Board in June 2015, at which time it was remanded for additional development.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A December 1977 rating decision granted service connection for the Veteran's thyroid disability.  At that time, the Veteran's diagnosis was hypothyroid, and she was assigned a 10 percent disability rating under 38 C.F.R. § 4.119, Diagnostic Code 7903.  In a December 1979 rating decision, the Veteran was assigned a noncompensable rating decision.  The Veteran's thyroid disability continued to be rated under Diagnostic Code 7903 for hypothyroidism, however, the RO noted that the Veteran was euthyroid at the time.  In a July 1982 rating decision, the Veteran's rating for her thyroid disability was increased to 10 percent under Diagnostic Code 7903.  In the May 2011 rating decision on appeal, the RO confirmed and continued the 10 percent rating assigned to the Veteran's thyroid disability, but rated the disability as hyperthyroidism under Diagnostic Code 7900.  

It is unclear from the record whether the Veteran's thyroid condition during the appeal period has been hyperthyroidism, hypothyroidism, or a combination of the two.  VA treatment records and examinations alternate between hyperthyroidism and hypothyroidism.  

Hyperthyroidism and hypothyroidism are rated under different diagnostic codes with very different rating criteria.  Hyperthyroidism is rated under 38 C.F.R. § 4.119, Diagnostic Code 7900.  Under Diagnostic Code 7900, hyperthyroidism with tachycardia, which may be intermittent, and tremor, or; continuous medication required for control, is rated 10 percent disabling.  Hyperthyroidism with tachycardia, tremor, and increased pulse pressure or blood pressure is rated 30 percent disabling.  A 60 percent rating is appropriate where there is hyperthyroidism with emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure.  Where there is thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms, the disability is rated 100 percent disabling.  38 C.F.R. § 4.119.

Hypothyroidism is rated under 38 C.F.R. § 4.119, Diagnostic Code 7903.  Diagnostic Code 7903 provides a 10 percent rating for fatigue or continuous medication required for control of hypothyroidism and a 30 percent rating for hypothyroidism manifested by fatigability, constipation and mental sluggishness.  That code provides for a 60 percent rating when the disorder causes muscular weakness, mental disturbance, and weight gain, and a 100 percent rating when the disorder causes cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.

December 2009 VA treatment records show that the Veteran's hypothyroidism was stable on current medications and that she no longer had constipation.  In January 2011, the Veteran complained of constipation and dry skin associated with her hypothyroidism.  

The Veteran underwent a VA examination in March 2011.  The examiner noted that continuous medication was required to treat the thyroid disability.  The Veteran's symptoms included fatigue, cold intolerance, insomnia, dry skin and hair, coarse skin, brittle hair, thinning hair, pruritus, alopecia, decreased concentration, decreased concentration, depression, forgetfulness, mental sluggishness, lack of stamina, decreased vision, increased dry eyes, weight gain, and constipation.  The examiner diagnosed hyperthyroidism based on her thyroid-stimulating hormone (TSH) level.  In an April 2011 addendum opinion, the examiner opined that the Veteran developed hyperthyroidism due to or a result of treatment for hypothyroidism.  The examiner explained that the Veteran's treatment maintained her TSH level in the hyperthyroidism range. The Veteran preferred to keep her medication dosage to avoid some of the side effects that could result, such as dry skin and depression.  

Subsequent VA treatment records include multiple entries showing assessments for hyperthyroidism and hypothyroidism.  

The most recent VA examination was performed in August 2015.  The examiner noted the Veteran's previous diagnosis of hypothyroidism and stated that her current thyroid markers indicated that her thyroid condition was well-controlled.  The examiner found that there were no findings related to a hyperthyroid condition, but that there were findings related to a hypothyroid condition.  The Veteran required continuous medication and endorsed symptoms of hair loss and dry skin due to hypothyroidism.   

Based on the above, the Board finds that a remand is required to obtain another VA examination to determine the Veteran's thyroid disabilities diagnosed during this appeal period.  At different times during the appeal, the Veteran's thyroid disability alternated between hyperthyroidism and hypothyroidism.  For example, in January 2011, the Veteran was treated for hypothyroidism, but shortly after during the March 2011 VA examination, the examiner diagnosed hyperthyroidism.  Notably, the March 2011 VA examination report includes findings relevant to the rating criteria for hypothyroidism, although the examiner found that the Veteran had hyperthyroidism at the time of the VA examination.  Accordingly, a new VA examination is required to determine at what points during the period the Veteran had a hypothyroid disability and at what points she had a hyperthyroid disability.  

In addition, the March 2011 VA examiner concluded that the Veteran had depression related to her hair loss, weight gain, and overall appearance.  The examiner also listed depression as a neurologic or psychiatric symptom of her thyroid disability.  Therefore, as the case is being remanded for another VA examination, the examiner must discuss whether the Veteran's depression is a symptom of her thyroid disability.  

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If the RO or AMC deems the above-noted records do not exist or that any additional attempts to obtain these records would be futile, the record should be annotated to reflect such and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  The RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected thyroid disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The examiner must identify all thyroid disabilities diagnosed during the period of this appeal.  
Any indicated studies should be performed.  The RO or the AMC must ensure the examiner provides all information required for rating purposes.  

The examiner must determine at what points during the appeal period the Veteran's diagnosis was hypothyroidism and at what points the diagnosis was hyperthyroidism.  The examiner must discuss the approximate dates of each change in diagnosis and the relevant symptomatology during each period.  The examiner must discuss the medical evidence of record showing diagnoses of hyperthyroidism and hypothyroidism during the appeal period.  The examiner is requested to provide the information required for rating purposes for each period during the appeal when the diagnosis changed.  If the examiner is unable to do so, he or she should explain why.

The examiner must also discuss the Veteran's depression and whether it is at least as likely as not that this is a symptom of the Veteran's thyroid disability.  

A complete rationale must be provided for all opinions offered, and if the examiner cannot offer an opinion without resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence/information, if any, would allow for a more definitive opinion.  

3.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




